Simonton, J.
Williams was served with subpoena to attend the July term of this court in United States v. Howard in behalf of the government. He attended, and was registered by the district attorney. The case was continued to the October term. All the witnesses in behalf of the government were discharged with instructions to return at the next term. In October Williams attended, was again registered, and, the case of Howard having -been continued, he was, with the other witnesses, discharged under instructions to appear at the January term. In November he went, under his father’s instructions, to Jersey City, the residence of his father; he being a minor. .ITe came back to Charleston to attend the January term of this court. Tie reported himself to the district attorney, and was registered as a witness, giving his residence as Jersey City, and was used at the trial of Howard. He never was bound over as a witness. He received no subpoena except to the July term. He claims his mileage from Jersey City.
With serious doubt of the bona jides of this case, I have examined into the facts presented in the affidavits, and have come to the conclusion ibat Williams came here in good faith, thinking that he was obliged to come, and for the sole purpose of being a witness. Assuming that the exigency of his subpoena was satisfied by his attendance at the July term, and that he has afterwards attended under the verbal instructions of the district attorney, he would, under the practice of this court, sane*326tioned by the practice of other United States courts, be entitled to his per diem. U. S. v. Williams, 1 Cranch, C. C. 178; Dennis v. Eddy, 12 Blatchf. 196; Cummings v. Cement Co., 6 Blatchf. 509. See, also, Dreskill v. Parish, 5 McLean, 241. And if Jersey City is bona fide his residence, he is entitled to his mileage, notwithstanding the fact that it is out of this state and district, and is more than 100 miles away from the place for the holding of the court. U. S. v. Sanborn, 28 Fed. Rep. 299. Let the order be prepared accordingly.